Citation Nr: 1214802	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1974.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In October 2008 and June 2010, the Board remanded the Veteran's acquired psychiatric disorder claim.  The agency of original jurisdiction (AOJ) and VA Appeals Management Center (AMC) continued the previous denials in March 2009 and June 2011 supplemental statements of the case (SSOCs).  In December 2011, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of the Veteran's claim.  In a letter dated in March 2012, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board.  The Veteran was given 60 days to submit additional argument and/or evidence in support of his claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed acquired psychiatric disorder was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In October 2008 and June 2010, the Board remanded this claim and ordered the AOJ or the AMC to contact the Veteran if necessary in order to obtain outstanding private treatment records from the Tinley Park Mental Health Center as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC sent a letter dated in June 2010 to the Veteran requesting that he provide a signed and dated medical authorization form in order for the AMC to obtain outstanding private treatment records from the Tinley Park Mental Health Center.  This letter was sent to the Veteran's address of record at that time and was not returned as undeliverable.  He did not respond to this correspondence.  Therefore, no further attempts to obtain the information requested in the letter are necessary.  Additionally, the Veteran was provided a VA psychiatric examination in March 2009 and a report of the examination was associated with his claims folder.  The Veteran's claim was subsequently readjudicated via the March 2009 and June 2011 SSOCs.  

In light of the foregoing, the Board concludes that the prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in January 2004.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board further notes that the Veteran did not receive notice as to degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's acquired psychiatric disorder claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.




Service connection for an acquired psychiatric disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran's report of medical history dated in June 1973 in conjunction with his service enlistment examination documents a history of depression or excessive worry.  Additionally, a March 1974 service treatment record indicates that the Veteran's acquired psychiatric disorder existed prior to entry on active duty and was not aggravated by active duty.  At that time, the Veteran stated that he had been in a mental hospital six months prior to enlisting in the military.  Although a subsequent treatment record dated in April 1974 notes no prior hospitalizations or outpatient psychiatric care, it also documents a history of prior hospitalization.  Finally, a VA psychiatrist concluded in a report dated in March 2009 that after examination of the Veteran and consideration of his medical history, in particular his service treatment records, "it is less likely than not that [the Veteran's] psychiatric disorder preexisting his period of active service was permanently aggravated [beyond] the normal course of progression." 

To the extent that there is a question as to whether the Veteran had a preexisting psychiatric disorder that was aggravated by service, the Board notes that no psychiatric disorder was noted on the Veteran's June 1973 service enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the acquired psychiatric disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In December 2011, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2011), requested a VHA opinion from a psychiatrist to address the following question:

Is there clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to his period of active duty? 

The Board finds that the answer to the question posed to the VHA reviewer, Dr. V.C., indicates that there is not clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to his period of active duty.  Specifically, Dr. V.C. noted a review of the Veteran's service enlistment examination which, as noted above, did not show a psychiatric diagnosis.  She also discussed his in-service diagnosis of acute psychotic reaction in March 1974 and subsequent hospitalization, as well as his postservice diagnoses of acute schizophrenic reaction, schizoaffective disorder, and schizophrenia, paranoid type.  Moreover, she noted the Veteran's self-report that he was hospitalized in 1972 for anywhere from four to seven months.  After review of the record, Dr. V.C. rendered diagnoses of bipolar disorder, not otherwise specified (NOS), as well as polysubstance dependence and abuse, and concluded that "[t]here is no clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to his period of active duty."  Her rationale was based on a review of the Veteran's claims folder, and she noted that although the Veteran gave a history of a prior hospitalization prior to military enlistment, there are no records to corroborate this information.  Furthermore, since he was psychotic and exhibited disorganized thinking during hospitalizations after 1972, the Dr. V.C. reported that his ability to give historical information would have been compromised due to his mental illness.  Dr. V.C. also indicated that if the Veteran was hospitalized prior to military service, it was more likely than not due to a substance disorder.  

The opinion of Dr. V.C. appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

There is no other medical opinion of record which specifically addresses whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed his military service.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran currently suffers from an acquired psychiatric disorder.  See, e.g., the February 2012 VHA report.      

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document treatment for a psychiatric disorder.  Specifically, he was hospitalized for an acute psychotic episode in March 1974.  At that time, he was noted to evidence inappropriate statements, incoherent speech, posturing, withdrawal, paranoid ideation, looseness of associations, and impaired goal directed behavior.  He was thereafter found to be medically unfit for military service.  In this regard, a March 1974 psychiatric evaluation revealed a diagnosis of schizoaffective reaction, undifferentiated, acute and chronic, severe, manifested by flatness and inappropriateness of affect, bizarre speech and thought content, severe disorganization of personality, restlessness and motor agitation, pressured speech.  Overseas duty was noted as the external precipitating stress, and degree of impairment was marked for further military duty.  His improvement was reported as moderate.  His treatment for schizophrenic reaction was noted on his April 1974 separation examination.  Based on the documentation of in-service psychiatric treatment, the Board finds that Hickson element (2) is satisfied.

With respect to element (3), medical nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's in-service psychiatric treatment and his currently diagnosed acquired psychiatric disorder, and that service connection is therefore warranted as to this claim.  

Specifically, Dr. V.C. noted in her February 2012 VHA report that "it is at least as likely as not that the Veteran's current acquired psychiatric disorder is etiologically related to his period of military service."  Dr. V.C.'s rationale for her conclusion was based on a review of the Veteran's claims folder, and she specifically documented the Veteran's in-service psychiatric treatment discussed above.  Moreover, because she reported that there was clear and unmistakable evidence that the Veteran did not have an acquired psychiatric disorder, she therefore opined that the Veteran's current acquired psychiatric disorder is related to his military service.  

As mentioned above, the February 2012 VHA report appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom, supra.

The Board observes that the Veteran was afforded a VA psychiatric examination in March 2009.  After examination of the Veteran and review of his claims folder, the VA examiner concluded "it is less likely than not that [the Veteran's] psychiatric disorders are etiologically related to his period of service."  However, she also concluded that "it is less likely than not that [the Veteran's] psychiatric disorder preexisting his period of active service was permanently aggravated [beyond] the normal course of progression."  It therefore appears that in finding that the Veteran's psychiatric disorder is not related to his military service, the VA examiner based her rationale on her finding that the Veteran's psychiatric disorder pre-existed his military service.  However, this opinion does not establish that there is clear and unmistakable error of disability prior to service.  As such, the Board finds the VA examiner's opinion to does not service to rebut the presumption of soundness and the opinion is given less probative value with respect to medical nexus than the more recent VHA opinion.  

Thus, the competent and probative evidence of record indicates the Veteran's acquired psychiatric disorder is related to his military service.  Hickson element (3), medical nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  The benefit sought on appeal is granted.



ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


